



COURT OF APPEAL FOR ONTARIO

CITATION: Stafford v. Stafford, 2015 ONCA 306

DATE: 20150504

DOCKET: C58140

Doherty, Pepall and van Rensburg JJ.A.

BETWEEN

Monique Leona Marie Stafford (Thompson)

Applicant (Appellant)

and

Michael Fleming Stafford

Respondent (Respondent in appeal)

Julie A. Layne and Andrea Acri, for the applicant (appellant)

Réjean Parisé, for the respondent (respondent in appeal)

Heard and released orally:  April 24, 2015

On appeal from the order of Justice R.D. Gordon of the Superior
    Court of Justice, dated December 4, 2013.

ENDORSEMENT

[1]

The order under appeal was discretionary:  see
Schreyer v. Schreyer
,
    [2011] 2 S.C.R. 605 at para. 37.

[2]

The trial judge recognized, at para. 16 of his reasons, that
    the operation of the
Bankruptcy and Insolvency Act
could give rise to an inequity which, as he put it,
    may make an order as to post-retirement support appropriate.

[3]

The trial judge
    determined, at para. 16, that the appellants entitlement to post-retirement
    support and the quantification of that entitlement, if any, was, in this case,
    best addressed by way of a review of the spousal support upon the respondents
    retirement when matters relevant to support, e.g. the parties means and needs,
    had crystallized.  In making this order, the trial judge acknowledged and
    considered the controlling jurisprudence:  see
Decaen v. Decaen
, 2013 ONCA 218.

[4]

Having regard to the age of the parties at the time of the trial (early
    forties) and the time-limited support order the trial judge had made at the end
    of the trial as part of his main disposition of the various issues raised by
    the parties, we see no error in law or principle in the manner in which the
    trial judge exercised his discretion.

[5]

We are concerned about the potential dissipation of the pension or its
    equivalent asset.  The appellant should have protection against any unilateral
    dissipation of that asset prior to retirement.  We trust that the parties can
    agree on terms that achieve that protection for the appellant.  If not, the
    parties may arrange a conference call with Doherty J.A. to determine what
    further steps should be taken to determine the appropriate terms.

[6]

The parties agree that the successful party on appeal should have costs
    in the amount of $8,000.  Costs to the respondent in that amount, inclusive of
    disbursements and relevant taxes.

Doherty J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


